DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The claims include the use of the word “configured” which indicates intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).	
Claim(s) 1-4, 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cocayne US 8,662,784.	Cocayne discloses a hitch pin assembly comprising:	a shaft 18 comprising an upper orifice 20; a lower orifice 22; a coupler pin 30 inserted into the upper orifice; and wherein the shaft is configured to drop through a hitch assembly under  by moving a draw vehicle relative to an implement;	wherein the hitch pin assembly is further configured to allow the shaft to be installed from a top of the hitch assembly when the hitch clip pin is removed from the lower orifice;	a wire safety latch 32 configured to retain the coupler pin in the upper orifice; herein the wire safety latch is configured to form a handle.
Claim(s) 12 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cocayne US 8,662,784.	Cocayne discloses a method for releasing a hitch assembly bound by a horizontal binding force, the method comprising the steps of:	coupling the hitch assembly with a shaft 18 inserted through the hitch assembly from above, the shaft having a coupler pin 30 inserted through an upper orifice 20 of the shaft; removing the coupler pin from the shaft; and moving a draw vehicle thereby releasing the horizontal binding force and allowing the shaft to fall under the force of gravity (see col. 3 lines 23-32 describing the process); prior to the step of removing the coupler pin from the shaft, unlatching a wire safety latch 32 from a free end of the coupler pin.
Allowable Subject Matter
Claim 5 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-11 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 8 is allowable as the prior art fails to disclose or suggest the lock cap comprising a locking orifice; a cavity operable to receive the shaft and align the locking orifice and the upper orifice; and a coupler pin inserted through the locking orifice and the upper orifice.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Hurley whose telephone number is (571)272-6646. The examiner can normally be reached Monday-Thursday 9 am-5:30 pm Kevin.Hurley@USPTO.GOV.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN HURLEY/
Primary Examiner
Art Unit 3611



February 22, 2022